Citation Nr: 0203839	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1996 for an increased 100 percent rating for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that granted an 
increased rating for a psychiatric condition (schizophrenia), 
from 30 percent to 100 percent, effective from December 16, 
1996.  The veteran appeals for an earlier effective date for 
his 100 percent rating for the psychiatric condition.


FINDINGS OF FACT

1.  On October 8, 1991, the VA received a claim for an 
increase in the 30 percent rating for schizophrenia, but such 
claim was not adjudicated by the RO.

2.  On December 16, 1996, the veteran filed another claim for 
an increase in his 30 percent rating for schizophrenia.   The 
RO thereafter increased the rating for schizophrenia to 100 
percent, effective December 16, 1996, the date of the latest 
claim for an increased rating.

3.  The veteran's schizophrenia produced total social and 
industrial impairment as of the October 8, 1991 claim for an 
increased rating.  It is not factually ascertainable that the 
psychiatric condition increased from its prior level on any 
date within the year preceding the October 8, 1991 claim for 
increase. 


CONCLUSION OF LAW

The proper effective date for an increased rating for 
schizophrenia, from 30 percent to 100 percent, is October 8, 
1991, the date of receipt of claim for increase.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.400, 
4.132, Diagnostic Code 9203 (1996).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the Army from May 8, 1979 
to August 21, 1979.  His service medical records show 
schizophrenia, and he was retired from service due to this 
condition.

In September 1979, the veteran filed a claim for service 
connection for a nervous condition.

In August 1982, the RO granted service connection and a 30 
percent evaluation for schizophrenia, with an effective date 
of August 22, 1979.  Claims for an increased rating were 
later denied, including by a March 1989 unappealed RO 
decision.

The claims folder contains documents which, since service, 
have roughly been sequentially filed based on date of receipt 
by the RO.  There was no document placed in the claims folder 
in or about October 1991 indicating a claim for an increased 
rating for a psychiatric disorder.

A number of medical records have recently been added to the 
file.  From July 1991 to December 1996, the veteran received 
treatment on an outpatient basis at the VA mental health 
clinic in Mayaguez.  Treatment notes over this time period 
generally show the veteran as having a neutral mood and 
shallow affect, and being prone to angry outbursts and a 
quick temper.  He is also generally described as being non-
suicidal and non-homicidal.  In September 1991, the veteran's 
wife described his odd behavior.  In October 1991 he was 
noted to be anxious and irritable, with a poor tolerance of 
people and with intrusive aggressive thoughts.  In November 
1991, treatment notes show that the veteran wanted to see a 
doctor for blood tests that he thought he needed.  He was 
indicated to have referential ideation at this time.  In 
January 1992 he was noted to be easily upset and angry, with 
a poor tolerance for people telling him what to do and with 
poor family relations.  He experienced depression and 
headaches in April 1992, and occasional hallucinations in 
June 1992.  In September 1994, the veteran was noted to be 
taking a course in refrigeration, and having difficulties 
with memory and concentration.  His speech was coherent and 
he had improved family relations, and was oriented with fair 
insight.  Notes from May 1995 show the veteran spoke with a 
normal, coherent flow about his leisure time and academic 
studies.  In August 1996, he had completed his studies in 
refrigeration, but indicated that he was unable to get his 
professional license because of a legal problem with his 
certificate of good conduct.  In October 1996 he stated that 
he had experienced difficulty sleeping and was concerned 
about keeping his job in refrigeration.  He indicated that he 
had been trying not to use too many medications so that he 
could stay awake in his job.  He was noted to have poor 
judgment and no insight.     

Recently received documents from the Social Security 
Administration (SSA) include a July 1992 psychiatric 
evaluation by Dr. Hector L. Rodriguez.  Dr. Rodriguez noted 
that the veteran complained of difficulty sleeping, frequent 
headaches, and an inability to control his nerves.  He was 
neglectful, withdrawn, and uncooperative, and had to be taken 
care of by his wife.  He was unable to entertain himself, did 
not help his wife with household chores, and did not engage 
in any social activities.  He spent his time pacing around 
the house.  Dr. Rodriguez indicated that the veteran was 
hostile and negative.  He had a sad mood and a congruent 
affect.  He reported experiencing auditory hallucinations, 
having heard voices call his name.  He was oriented, with no 
memory deficit but poor social judgment and insight.  Dr. 
Rodriguez found that the veteran was not able to manage his 
own funds.   

The veteran was hospitalized at the VA Medical Center (VAMC) 
in San Juan from November 8, 1996 to November 18, 1996.  His 
hospital report indicates that he was admitted with 
complaints of sleeping poorly and hearing voices, and he said 
that his thoughts were being transmitted through the 
television.  He had a blunt affect, paranoid delusions, was 
speaking very low and slow, and was irrelevant and incoherent 
at times.  At his discharge he was noted as being logical, 
coherent, and relevant, with no delusions and no 
hallucinations, and no suicidal or homicidal ideations.  His 
memory was fair, and he had impaired judgment.

On December 16, 1996, the veteran filed a claim for an 
increased rating for his psychiatric condition.  

VA medical examination and treatment records dated since the 
December 1996 claim for an increased rating generally show 
total impairment from schizophrenia.

SSA records from July 1997 show the veteran was found to be 
disabled from paranoid schizophrenia and other functional 
psychotic disorders as of August 1992.

In a January 1999 decision, the RO granted the veteran an 
increased evaluation for schizophrenia, from 30 percent to 
100 percent, effective December 16, 1996, the date of receipt 
of the veteran's most recent claim for an increase.

In May 1999, the veteran submitted his notice of disagreement 
with the effective date assigned by the RO for the increased 
rating for schizophrenia.  He maintained that the effective 
date for increase should be October 8, 1991, when he earlier 
filed a claim for an increased rating.

With this notice of disagreement, the veteran attached a copy 
of his earlier October 1991 claim (on VA Form 21-4138) which 
indicates he was seeking an increase in the 30 percent rating 
for his nervous condition.  The form is signed by the veteran 
and contains his Social Security number, and next to his 
signature he wrote the date of October 8, 1991.  The form is 
date-stamped on the back as having been received in the 
Veterans Services Division of the VA clinic in Mayaguez on 
October 8, 1991, and it is date-stamped on the front as 
having been received at the VA RO in San Juan on October 16, 
1991.

In August 1999, the veteran had a hearing before the RO.  The 
veteran appeared at the hearing, but his wife testified on 
his behalf.  She stated that she filed a claim for an 
increase in the rating for the veteran's psychiatric 
condition in October 1991.  She indicated that she received 
her original claim back in the mail, which had been stamped 
by the VA.  She stated that she did not receive anything from 
the VA other than her returned original claim.  She indicated 
that she thought the VA had made a copy of her claim, and 
that her claim was being processed.  She stated that she 
contacted the VA many times to find out about the status of 
her claim, and was told that claims took a long time to 
process, and that she should be patient.  She also indicated 
that the veteran's condition was just as bad in 1991 as it 
was in 1996, and that she believed an earlier effective date 
was warranted as a result.

Analysis

The veteran claims that an effective date earlier than 
December 16, 1996 should be granted for his 100 percent 
rating for a psychiatric condition.  The file shows that 
through correspondence, the statement of the case, and the 
supplemental statement of the case, he has been informed of 
what is required to substantiate his claim.  Pertinent 
documents are on file.  The Board finds that the notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

The RO increased the rating for schizophrenia from 30 percent 
to 100 percent as of December 16, 1996, which is the date of 
a claim for an increased rating.  The veteran asserts that 
the increased rating should be effective from October 8, 
1991; he maintains that on such date he filed a claim for an 
increased rating but the claim was not adjudicated by the RO.

There is no claim for an increased rating for a psychiatric 
disorder which was placed in the claims folder in or about 
October 1991.  However, in May 1999, the veteran submitted a 
copy of an October 1991 claim for an increased rating for the 
psychiatric condition, and this claim bears date stamps 
showing receipt in VA offices on October 8 and 16, 1991.  At 
the August 1999 RO hearing, the veteran's wife explained that 
this claim was filed with the VA in October 1991 but was 
returned.  The date stamps of VA receipt in October 1991 
certainly support this assertion.  It is unknown why the VA 
received the claim and then returned it.  If there was 
information missing from the claim when filed, requiring 
return of the form for completion, common VA practice would 
have been to contemporaneously document this in the claims 
folder, but such was not done here.  Based on available 
evidence, the Board concludes that a claim for an increase in 
a 30 percent rating for a psychiatric disorder was received 
by the VA on October 8, 1991, but such claim was 
unadjudicated and remained pending until the RO increased the 
rating to 100 percent.  Thus the effective date for an 
increased rating for the psychiatric disorder, from 30 
percent to 100 percent, must be determined in reference to 
the October 8, 1991 claim, not the later December 16, 1996 
claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

While the veteran's October 1991 claim for an increased 
rating for his psychiatric condition was pending, the 
regulations pertaining to rating psychiatric disabilities 
were revised, effective November 7, 1996.  The Board finds 
that it is more favorable to the veteran to rate the 
condition rating criteria in effect prior to November 7, 
1996.  See VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

The old rating criteria provided that schizophrenia or other 
psychotic disorder is rated 30 percent when there is a 
definite impairment of social and industrial adaptability; 50 
percent when such impairment is considerable in degree; and 
70 percent when such impairment is severe in degree.  A 100 
percent rating is assigned when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Code 9203 (effective 
prior to November 7, 1996).

The medical evidence pertaining to the veteran's psychiatric 
condition from October 1991 (when the claim for an increase 
in a 30 percent rating was filed) to December 1996 (when the 
RO increased the rating to 100 percent) shows that the 
veteran was prone to angry outbursts and a quick temper, 
experienced difficulty getting along with people, and had 
poor relationships with his family.  He was withdrawn and did 
not engage in social activities.  He had auditory 
hallucinations, intrusive aggressive thoughts, and 
referential ideation.  The veteran also had no sustained 
employment during this time, holding a job briefly in 
refrigeration but otherwise being unemployed.  Additionally, 
the SSA found the veteran disabled as a result of his 
schizophrenia as of August 1992.

The evidence reasonably demonstrates that the veteran's 
schizophrenia has been continuously productive of total 
social and industrial inadaptability since the October 8, 
1991 claim for an increased rating, and such supports a 100 
percent evaluation under the old rating criteria since that 
date.  The Board finds that October 8, 1991 is the proper 
effective date for the increased 100 percent rating for 
schizophrenia.  It is neither claimed nor factually 
ascertainable that the condition increased from its prior 
level on some particular date within the year preceding the 
October 8, 1991 claim, and thus an increased rating prior to 
October 8, 1991 is not in order.

Accordingly, the 100 percent rating for the veteran's 
psychiatric condition will be effective from October 8, 1991. 
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been applied in reaching this decision.


ORDER

An earlier effective date of October 8, 1991 for an increased 
100 percent rating for a psychiatric condition is granted.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

